Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 38-50 and 52-54 are under consideration.

Election/Restrictions
Applicant's election with traverse of Group III, claims 38-40, drawn to a method of storage comprising the steps of providing, drying and storing in the reply filed on November 2, 2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse. See MPEP § 818.01(a).
Applicant’s election of the species enzyme, sorbitol and poly(maleic anhydride-alt-1-octadecene) substituted with 3-(dimethylamino) propylamine reading on claims 30-32, 38-43, 45-50 and 52-54 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.

Upon amendment by Applicant, claims 30-32 and 38-54 are pending and claims 41-54 are new.  Because claims 41-54 depend from claim 38 they are properly grouped with Group III.
Claims 30-32 and 51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 


In the process of searching, the Examiner found art on the broader recitation of the claims.  Said art has been applied in the interest of compact prosecution.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 24, 2019 and August 28, 2020 were considered.
	A supplemental copy of the Di Corato reference is attached to the instant Office Action because only a copy of the abstract was provided.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it is too short and not sufficiently descriptive of the disclosure.  Correction is required.  See MPEP § 608.01(b).


Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.

Claim Objections
Claims 38, 40-43 and 54 are objected to because of the following informalities: 
Claim 38(ii) should presumably recite “wherein the amorphous, substantially solid film is soluble in an aqueous solution” instead of “which is soluble in an aqueous solution” to clarify that it is the film rather than the polypeptide that is soluble consistent with the disclosure of paragraph [0010].
Claim 40 should presumably reference the film rather than the polypeptide consistent with step (iii) of claim 38.
Claim 41:  “wherein drying” should recite “wherein the drying” and “an ambient temperature” should either recite “ambient temperature” or “at room temperature” consistent with claim 38.
Claim 42:  “5mm” should recite “5 mm”.
Claim 43:  “maltilol” should presumably recite “maltitol”.
Claim 54 should presumably recite “wherein the amorphous, substantially solid film further comprises a virus or a virus vector” because a polypeptide as claimed cannot further .
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 54 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection. 
	Claim 54 recites the biologically active polypeptide further comprises a virus or a virus vector.  Applicant’s Remarks do not identify support for any of the amendments.  The only mention of a virus or a virus vector is in paragraph [0008] of the specification which discloses in part:

    PNG
    media_image1.png
    171
    807
    media_image1.png
    Greyscale

The disclosure of an embodiment specifically excluding a virus or a virus vector does not support the new limitation of including the virus or virus vector.  This is new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 38-50 and 52-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 38 recites “the sugar and the amphipathic surfactant”.  There is insufficient antecedent basis for these limitations in the claim.  Claims 39-50 and 52-54 are included in this rejection because they depend from claim 38.  Claim 38 should recite “a sugar and an amphipathic surfactant”.  
Claim 38 recites a substantially solid film.  Substantially is a relative term which renders the claim indefinite.  The term "substantially solid" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the Claim 49 is also included in this rejection because it is unclear how the relative term “substantially” modifies the immunogenicity.
Claim 40 recites various overlapping ranges in the alternative.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 40 recites the broad recitation of more than 1 year, and the claim also recites 1 week, 2 weeks, …. 8 months, or 1 year which are the narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 45 recites wherein the poly(maleic anhydride alt 1 octadecene).  There is insufficient antecedent basis for this limitation in the claim because claim 38 from which claim 45 depends does not recite a poly(maleic anhydride alt 1 octadecene).  Claim 45 properly depends from claim 44.
Claims 46-48 reference the aqueous solution, however, claim 38 from which claims 46-48 independently depend recites two aqueous solutions, the first aqueous solution in providing step (i) and the second aqueous solution in drying step (ii).  It is not clear which aqueous solution the aqueous solution is intended to reference.  For purposes of applying prior at it is presumed these claims reference the first aqueous solution.
Claim 52 recites a percentage without providing a basis for the determination thereof, e.g., by weight, and the specification (e.g., paragraph [0069]) fails to remedy the ambiguity.
Claim 54 recites the polypeptide further comprises a virus or a virus vector.  It is unclear how a polypeptide which is defined as a compound of two or more subunit amino acids (e.g., paragraphs [0077] and [0080]) can further comprise a virus or virus vector.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claims 38-48, 50, 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Croyle et al. (US 2014/0120139, published May 1, 2014, IDS reference filed September 24, 2019) in view of Cegnar et al. (WO 2015/032972, published March 12, 2015); and Drew (US 2011/0236412, published September 29, 2011).
Croyle is applied herewith on the broader recitation of the claims in an effort to expedite prosecution.
Croyle teach a method comprising providing an antigen and a solution comprising a sugar, sugar derivative or a combination thereof; dispersing the antigen within the solution to form a mixture; and allowing the mixture to harden so as to form an amorphous solid (paragraph [0008]; also [0055], abstract and claims).  The antigen may comprise inter alia polypeptides (paragraph [0039]).  Sugars include glucose, dextrose, fructose, lactose, maltose, xylose, sucrose, corn sugar syrup, sorbitol, hexitol, maltilol, xylitol, mannitol, melezitose, raffinose, and a combination thereof (paragraph [0040]; claims 2 and 17), as required by instant claim 43.  The solution may further comprise a buffer; phosphate buffered saline was the base of all formulations tested (paragraph [0049]; Example 1), as required by instant claims 46 and 48.  The final cast formulation is allowed to form a solid at ambient temperatures (ambient pressure is implicit) (paragraph [0049]; also [0054]), as required by instant claim 41.  The solid can be stored at ambient temperature for up to one year from manufacture (paragraph [0049]), as required by instant claim 40.
	The amorphous solid may have a thickness of about 0.05 to 5 mm (paragraph [0040]; claim 11), as required by instant claim 42.
as required by instant claim 47.
	The compositions may further comprise one or more oils, polyalcohols, surfactants, permeability enhancers and/or edible organic acids (paragraph [0043]; claim 4).  
	The amount of antigen will vary (paragraph [0052]).  
	Croyle further teach the term "antigen" means a substance that induces a specific immune response in a host animal (paragraph [0039]).  The antigen may comprise a whole organism, killed, attenuated or live (including killed, attenuated or inactivated bacteria, viruses, fungi, parasites, prions or other microbes); a subunit or portion of an organism; a recombinant vector containing an insert with immunogenic properties; a piece or fragment of DNA capable of inducing an immune response upon presentation to a host animal; a protein, a polypeptide, a peptide, an epitope, a hapten, or any combination thereof or alternatively, the antigen may comprise a toxin or antitoxin (paragraph [0039]), as required by instant claims 53 and 54.  Regarding claims 53 and 54 which recite mutually exclusive limitations of comprising and not comprising a virus, a reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component.  See MPEP 2123.  And Croyle exemplify 6 formulations in Table 1 of Example 1, the 6th formulation having an infection titer not significantly different from the original one month after storage (paragraph [0065]), as required by instant claim 39.   Furthermore, it is clear from the examples that successful formulations were those that preserved the antigen for reconstitution (e.g., paragraph [0075]), therefore, it would have been prima facie obvious in view of Croyle to optimize the formulation in order to maximize the activity of the antigen / polypeptide.  Croyle further exemplify a formulation comprising the amphipathic surfactant poly (maleic anhydride alt 1 octadecene) 
	Croyle do not teach the polypeptide is an enzyme and the surfactant is an amphiphatic surfactant that is poly(maleic anhydride alt 1 octadecene) substituted with 3-(dimethylamino) propylamine as required by claims 38, 44, 45 and 50 and by the elected embodiment.
These deficiencies are made up for in the teachings of Cegnar and Drew.
	Cegnar teach granulocyte colony stimulating factor (G-CSF) formulations; G-CSF is a cytokine (title; abstract; page 1, lines 12-17 and 35-39; claims).  The formulations comprise at least one absorption enhancer (page 5, lines 23-26).  Absorption enhancers include amphiphilic polymers referred to as PMALs, having a highly charged cationic and anionic backbone to which an aliphatic tail is attached (amphipathic surfactant) (paragraph bridging pages 6 and 7).  Examples of PMALs include poly(maleic acid anhydride alt 1 octadecene) 3-dimethylamino propylamine derivative (=PMAL-C16®) (paragraph bridging pages 6 and 7), as required by instant claims 44 and 45.  The formulations are prepared by a process including the step of adding a solution of protein to a first solution comprising at least one absorption enhancer to give a first mixture (claim 16).
Drew teaches a method for preserving a polypeptide comprising providing an aqueous solution comprising one or more sugars, a polyethyleneimine and said polypeptide and drying the solution to form an amorphous solid matrix comprising the polypeptide; preservation refers to resistance to loss of biological activity (title; abstract; paragraphs [0192], [0216]; claims).  The polypeptide may be a hormone, growth factor, peptide or cytokine; an antibody or antigen-binding fragment thereof; an enzyme (non-immunogenic); or a vaccine immunogen (paragraph [0008]; also [0061]-[0153]), as required by instant claim 50.  For example, an antibody or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute absorption enhancers as taught by Cegnar inclusive of PMALs like PMAL-C16® (amphiphatic surfactant that is poly(maleic anhydride alt 1 octadecene) substituted with 3-(dimethylamino) propylamine) for the surfactants and/or permeability enhancers of the compositions of Croyle because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because Croyle exemplify an embodiment wherein PMAL-C16 was found to increase memory response.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute polypeptides as taught by Drew inclusive of vaccine immunogens and antibodies linked to enzymes for the polypeptide antigens of the compositions of Croyle because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because Drew evidence the inclusion of these polypeptides within sugar matrixes to yield storage stable amorphous solids suitable for preservation at room temperature.

Claims 38-48, 50 and 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Croyle et al. (US 2014/0120139, published May 1, 2014, IDS reference filed September 24, 2019) in view of Cegnar et al. (WO 2015/032972, published March 12, 2015); and Drew (US 2011/0236412, published September 29, 2011) as applied to claims 38-48, 50, 53 and 54 above, and further in view of Allen et al. (US 2014/0335153, published November 13, 2014).

They do not teach the film comprises 0.1 to 30% biologically active polypeptide as required by claim 52.
This deficiency is made up for in the teachings of Allen.
	Allen teach thin films with high load of active ingredients, for example, the active can be present in about 25 to 40 wt% (title; abstract; paragraphs [0011], [0109], [0268]-[0278]; claims).  Specific classes of active APIs include, e.g., enzymes (paragraph [0110]; also [0111]-[0141], [0299]-[0364]).  Additional actives include antigens (paragraph [0119]).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of the active of the compositions of Croyle in view of Cegnar and Drew to fall within the range of 25 to 40 wt% as taught by Allen when a high load of the active is desired.  There would be a reasonable expectation of success because Croyle teach the amount of antigen will vary.


Claims 38-50, 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Drew (US 2011/0236412, published September 29, 2011) in view of Croyle et al. (US 2014/0120139, published May 1, 2014, IDS reference filed September 24, 2019); and Cegnar et al. (WO 2015/032972, published March 12, 2015).
The teachings of Drew have been described supra.  Drew teaches a method for preserving a polypeptide comprising providing an aqueous solution comprising one or more sugars, a polyethyleneimine (water-soluble polymer) and said polypeptide and drying the solution to form an amorphous solid matrix comprising the polypeptide; preservation refers to resistance to loss as required by instant claim 47.  The polypeptide may be a hormone, growth factor, peptide or cytokine; an antibody or antigen-binding fragment thereof; an enzyme (non-immunogenic); or a vaccine immunogen (paragraph [0008]; also [0061]-[0153]), as required by instant claims 49, 50 and 53.  For example, an antibody or antigen-binding fragment may be linked to a prodrug-activating enzyme (paragraph [0081]; also [0101]).  Sugars include reducing sugars such as glucose, non-reducing sugars such as sucrose, and sugar alcohols such as mannitol (paragraphs [0155]-[0156]), as required by instant claim 43.
The preservation mixture may be buffered with HEPES or PBS (paragraph [0154]), as required by instant claims 46 and 48. 
The matrix is storage stable at ambient temperature (paragraphs [0059]-[0060], [0181]; also [0192]-[0242]).  For example, the ability of an antibody to form complexes following preservation and incubation at 37 ºC  for 7 days is at least 10%, … , at least 90% of the ability to form complexes prior to such incubation or prior to preservation (paragraph [0216]), as required by instant claims 39 and 40.  
The drying step of the preservation method may be performed by vacuum drying at a pressure of 20,000 Pa (~= 0.2 atm) or less (ambient temperature is implicit) or by spray drying (ambient temperature and pressure are implicit) (paragraphs [0180]-[0181], [0187]-[0188]), as required by instant claim 41.  The resultant amorphous solid matrix can be provided as a patch (film) or may be dried on a solid support (film) (paragraphs [0190]-[0191]).
Drew do not teach the sugar is sorbitol and an amphiphatic surfactant that is poly(maleic anhydride alt 1 octadecene) substituted with 3-(dimethylamino) propylamine as required by claims 38 and 43-45 and by the elected embodiment.

Drew do not teach the patch has an average thickness of 0.005 to 5 mm as required by claim 42.
Drew do not teach the polypeptide further comprises a virus or a virus vector as required by claim 54.
These deficiencies are made up for in the teachings of Croyle and Cegnar.
The teachings of Croyle have been described supra.  Croyle teach a method comprising providing an antigen and a solution comprising a sugar, sugar derivative or a combination thereof; dispersing the antigen within the solution to form a mixture; and allowing the mixture to harden so as to form an amorphous solid (paragraph [0008]; also [0055], abstract and claims).  The antigen may comprise inter alia polypeptides or/and a whole organism like a virus (paragraph [0039]), as required by instant claim 54.  Sugars include glucose, dextrose, fructose, lactose, maltose, xylose, sucrose, corn sugar syrup, sorbitol, hexitol, maltilol, xylitol, mannitol, melezitose, raffinose, and a combination thereof (paragraph [0040]; claims 2 and 17), as required by instant claim 43.  The solid can be stored at ambient temperature for up to one year from manufacture (paragraph [0049]), as required by instant claim 40.  The amorphous solid may have a thickness of about 0.05 to 5 mm (paragraph [0040]; claim 11), as required by instant claim 42.  The compositions may further comprise one or more oils, polyalcohols, surfactants, permeability enhancers and/or edible organic acids (paragraph [0043]; claim 4).  Croyle exemplify a formulation comprising the amphipathic surfactant poly (maleic anhydride alt 1 octadecene) substituted with 3-(dimethylamino) propylamine (PMAL-C16) which was found to increase the memory response by a factor of 3.3 (Example 5, paragraph [0120]).
Cegnar have been described supra.  Cegnar teach absorption enhancers include amphiphilic polymers referred to as PMALs, having a highly charged cationic and anionic backbone to which an aliphatic tail is attached (amphipathic surfactant) (paragraph bridging pages 6 and 7).  Examples of PMALs include poly(maleic acid anhydride alt 1 octadecene) 3-dimethylamino propylamine derivative (=PMAL-C16®) (paragraph bridging pages 6 and 7), as required by instant claims 44 and 45.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sugars taught by Croyle inclusive of sorbitol with the sugars taught by Drew because “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Drew to further comprise absorption enhancers as taught by Cegnar inclusive of PMALs like PMAL-C16® (amphiphatic surfactant that is poly(maleic anhydride alt 1 octadecene) substituted with 3-(dimethylamino) propylamine) in order to enhance the absorption of the polypeptide in use.  There would be a reasonable expectation of success because Cegnar evidence PMALs enhance the absorption of G-CSF which is a cytokine that is a polypeptide and because Croyle evidence PMAL-C16 enhance antigen response.  Furthermore, the inclusion of such surfactants / permeability enhancers is expected to be suitable for combination with aqueous sugar solutions comprising an active intended for preservation in dry, amorphous solid form because Croyle evidence such.

Regarding claim 42, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cast the amorphous solid matrix of Drew in view of Croyle and Cegnar to a thickness of 0.05 to 5 mm as taught by Croyle because this thickness is suitable for amorphous solids comprising actives / polypeptides within sugars. 
Regarding claim 54, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the polypeptide actives of Drew with the antigen actives of Croyle inclusive of polypeptides because “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.  

Claims 38-50 and 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Drew (US 2011/0236412, published September 29, 2011) in view of Croyle et al. (US 2014/0120139, published May 1, 2014, IDS reference filed September 24, 2019); and Cegnar et al. (WO 2015/032972, published March 12, 2015) as applied to claims 38-50, 53 and 54 above, and further in view of Allen et al. (US 2014/0335153, published November 13, 2014).

They do not teach the film comprises 0.1 to 30% biologically active polypeptide as required by claim 52.
This deficiency is made up for in the teachings of Allen.
	The teachings of Allen have been described supra.  Allen teach thin films with high load of active ingredients, for example, the active can be present in about 25 to 40 wt% (title; abstract; paragraphs [0011], [0109], [0268]-[0278]; claims).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of the active of the compositions of Drew in view of Croyle and Cegnar to fall within the range of 25 to 40 wt% as taught by Allen when a high load of the active is desired.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 38-50 and 52-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,675,550 in view of Drew (US 2011/0236412, published September 29, 2011), Croyle et al. (US 2014/0120139, published May 1, 2014, IDS reference filed September 24, 2019), and Allen et al. (US 2014/0335153, published November 13, 2014).
	The instant claims are drawn to a method comprising the steps of providing an aqueous solution comprising a biologically active polypeptide / enzyme, a sugar / glucose / sorbitol and an amphipathic surfactant / poly(maleic anhydride-alt-1-octadecene) substituted with 3-(dimethylamino) propylamine; drying the solution to form an amorphous, substantially solid film; and storing the film at room temperature.  The polypeptide retains at least 70% activity, is stored for 1 week, is non-immunogenic, makes up 0.1 to 30% of the film, or comprises or does not comprise a virus or virus vector.  The drying step is performed at ambient temperature or/and 
	The ‘550 patent claims are drawn to a method comprising the steps of proving an antigen and a solution comprising poly(maleic anhydride-alt-1-octadecene) / poly(maleic anhydride-alt-1-octadecene) substituted with 3-(dimethylamino) propylamine and a sugar / sorbitol; dispersing the antigen in the solution; and drying the mixture at ambient temperature to form an amorphous solid.  The mixture further comprises a water-soluble polymer.  The solid has a thickness of about 0.05 to 5 mm.
	The conflicting claims differ with respect to the recitation of an antigen as polypeptide, however, Drew teaches vaccine immunogens as polypeptides that are obvious variants of enzymes (non-immunogen) for including within cast sugar amorphous solids and Croyle teaches antigens encompass polypeptides and viruses as elaborated supra.
	The conflicting claims differ with respect to the recitation of specific sugars, however, Drew teaches species of sugars inclusive of glucose as suitable for forming a cast amorphous solid comprising a stabilized polypeptide and Croyle teaches sugars inclusive of glucose and sorbitol as elaborated supra.
	The conflicting claims differ with respect to the recitation of maintaining activity, however, both Drew and Croyle respectively teach such as elaborated supra.  Furthermore, this is simply a property that is latent to the storage of an active within a dry, amorphous sugar.
	The conflicting claims differ with respect to the recitation of storage timeframes, however, both Drew and Croyle respectively teach long term storage stability and ambient temperature and Croyle specifically teach storage for up to 1 year as elaborated supra.

	The conflicting claims differ with respect to the amount of active within the film, however, Allen teaches films to comprise actives such as enzymes or vaccines in amounts of 25 to 40 wt% when high loading is desired as elaborated supra.
	Therefore, the conflicting patented claims are an obvious variant of the instant claims in view of the teachings of the prior art.

Claims 38-50 and 52-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-17 of U.S. Patent No. 10,646,438 in view of Drew (US 2011/0236412, published September 29, 2011), Croyle et al. (US 2014/0120139, published May 1, 2014, IDS reference filed September 24, 2019), and Allen et al. (US 2014/0335153, published November 13, 2014).
	The instant claims have been described supra.
	The ‘438 patent claims are drawn to a method comprising the steps of proving a virus and a solution comprising poly(maleic anhydride-alt-1-octadecene) / poly(maleic anhydride-alt-1-octadecene) substituted with 3-(dimethylamino) propylamine and a sugar / sorbitol; dispersing the virus in the solution; and drying the mixture at ambient temperature to form an amorphous solid.  The mixture further comprises a water-soluble polymer.  The solid has a thickness of about 0.05 to 5 mm.
	The conflicting claims differ with respect to the recitation of a polypeptide, however, Drew teaches vaccine immunogens as polypeptides that are obvious variants of enzymes (non-immunogen) for including within cast sugar amorphous solids and Croyle teaches antigens encompass polypeptides and viruses as elaborated supra.
	The conflicting claims differ with respect to the recitation of maintaining activity, however, both Drew and Croyle respectively teach such as elaborated supra.  Furthermore, this is simply a property that is latent to the storage of an active within a dry, amorphous sugar.
	The conflicting claims differ with respect to the recitation of storage timeframes, however, both Drew and Croyle respectively teach long term storage stability and ambient temperature and Croyle specifically teach storage for up to 1 year as elaborated supra.
	The conflicting claims differ with respect to the recitation of a salt or buffer, however, both Drew and Croyle respectively teach PBS as elaborated supra.
	The conflicting claims differ with respect to the amount of active within the film, however, Allen teaches films to comprise actives such as enzymes or vaccines in amounts of 25 to 40 wt% when high loading is desired as elaborated supra.
	Therefore, the conflicting patented claims are an obvious variant of the instant claims in view of the teachings of the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
	Franks et al. (US 5,098,893) teach storage of materials / proteins / enzymes which are not storage stable but are rendered storage stable by incorporation into a water-soluble or water-swellable glassy or rubbery composition which can be stored at ambient temperature (title; abstract; column 3, lines 1-7; claims).
	Hyde et al. (US 8,512,679) teach glassy compositions comprising one or more therapeutic agents and at least one detectable indicator within at least one glassy substance; .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633